DETAILED ACTION
The following Office action concerns Patent Application Number 15/724,392.  
The applicant’s amendment filed January 27, 2022 has been entered.  
The terminal disclaimer filed May 16, 2022 has been approved.
Examiner’s Amendment
This application is in condition for allowance except for the presence of claims 12-17, 19 and 20, which are directed to non-elected inventions.  Since the election was made without traverse, the non-elected claims are hereby cancelled.  MPEP § 821.02.
I.	Cancel claims 12-17, 19 and 20.

Reasons for Allowance
Claims 1, 3-5, 7 and 11 are allowable over the closest prior art of Watanabe (US 2019/0119519) in view of Iwai et al (US 2018/0193913).  The references do not teach the claimed amounts of silver particles, solvent and resin, which add up to a minimum of 96.1 % by weight, because Watanabe et al additionally requires at least 5 % by weight terpene, which would exceed 100 % of the composition. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        July 29, 2022